Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2020

                                   No. 04-20-00009-CV

                                     IN RE C.J.Y. II,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA02426
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

      Appellee’s motion for an extension of time to file its brief is GRANTED.
Appellee’s brief is due on or before March 26, 2020.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court